        CASE 0:20-cv-01257-WMW-KMM Doc. 32 Filed 04/12/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 Pedro Carrasco,                                      Case No. 20-cv-1257 (WMW/KMM)

                             Petitioner,
                                                 ORDER ADOPTING REPORT AND
        v.                                           RECOMMENDATION

 Warden J. Fikes, FCI-Sandstone,

                             Respondent.


       This matter is before the Court on the February 11, 2021 Report and

Recommendation (R&R) of United States Magistrate Judge Katherine M. Menendez. (Dkt.

31.) No objections to the R&R have been filed. In the absence of timely objections, this

Court reviews an R&R for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73

F.3d 793, 795 (8th Cir. 1996) (per curiam). Having reviewed the R&R, the Court finds no

clear error.   Based on the R&R and all the files, records and proceedings herein, IT IS

HEREBY ORDERED:

       1.      The February 11, 2021 R&R, (Dkt. 31), is ADOPTED.

       2.      Petitioner Pedro Carrasco’s petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241, (Dkt. 1), is DENIED and this case is DISMISSED WITHOUT

PREJUDICE for lack of subject-matter jurisdiction.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: April 12, 2021                                   s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge
